Citation Nr: 1424954	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  13-29 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from November 1945 to October 1949 and from May 1950 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the RO in Lincoln, Nebraska, which, in relevant part, denied entitlement to a TDIU.  

The Veteran testified before the undersigned at a March 2014 hearing at the RO.  A transcript has been associated with the file.  Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran has waived RO consideration of that evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is currently in receipt of service connection for a heart condition, to include myocardial infarction, ischemic heart disease, coronary artery disease, and atrial fibrillation, rated as 60 percent disabling, diabetes mellitus, type II, with hypertension and erectile dysfunction, rated as 20 percent disabling, diabetic peripheral neuropathy of each extremity, rated as 10 percent disabling for each extremity.

2.  The Veteran's combined disability rating is 80 percent.

3.  Resolving reasonable doubt in the Veteran's favor, the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities and certain schedular ratings criteria are met.  38 C.F.R. § 4.16(a).  The Veteran is currently in receipt of service connection for a heart condition, to include myocardial infarction, ischemic heart disease, coronary artery disease, and atrial fibrillation, rated as 60 percent disabling, diabetes mellitus, type II, with hypertension and erectile dysfunction, rated as 20 percent disabling, diabetic peripheral neuropathy of each extremity, rated as 10 percent disabling for each extremity.  The Veteran's combined disability rating is 80 percent.  See 38 C.F.R. §§ 4.25, 4.26 (2013).  Thus, the minimum schedular requirements for a TDIU are met.  38 C.F.R. § 4.16(a).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Veteran testified in March 2014 before the undersigned that he had not been employed in fifteen or sixteen years.  Board Hearing Tr. 10.  The Veteran had worked in quality control in a plaster glass factory, which required a great deal of walking.  Id.  The Veteran reported only being able to walk about 25 yards without needing rest; thus, he could not return to that job.  Id. at 5-7, 11.  The Veteran denied having other training or experience that would lend itself to employment. 

The Veteran indicated that he had completed high school and two years of college on a VA Form 21-8940 received in February 2013.  He denied pursuing any educational programs since his retirement.  Thus, the Veteran has basic, but no advanced or specialized, education qualifications.

The Veteran submitted a March 2014 medical opinion from his treating physician in support of this claim.  The favorable opinion makes clear the physician's view that the Veteran "is in no condition to be gainfully employed at this time.  He has significant difficulty with stamina and balance, and certainly is on a very complicated regimen of medications, and injectable insulin, all of which contribute to his inability to be gainfully employed at this time."

The Veteran was seen at an April 2013 VA examination in conjunction with this claim.  Following interview and examination of the Veteran, the examiner affirmed that the Veteran's service-connected disabilities would be provided of physical limitations with lifting, walking, carrying, and performing physical tasks.  The examiner noted the Veteran's use of a cane and antalgic gait.  In contrast to the March 2014 favorable opinion, however, the VA examiner offered her view that the Veteran would likely be able to have success at a sedentary job and that the Veteran's service-connected disabilities would not preclude securing and maintaining gainful employment.  

The Board finds the totality of the evidence regarding the Veteran's ability to secure or follow a substantially gainful occupation to be at least in equipoise.  The April 2013 VA opinion and the March 2014 private opinion are in accord that the Veteran's lack of stamina and other physical limitations as a result of his service connected disabilities, and at the hearing, the Board observed the Veteran's difficulty with walking and balance.  The competing medical opinions disagree regarding the Veteran's ability to pursue sedentary employment, but considering the Veteran's lack of employment for more than twenty years, inability to return to his previous line of employment, only basic education qualifications, and medication regime, the Board determines that the evidence of record establishes that it is at least as likely as not that the Veteran's service-connected disabilities preclude gainful employment consistent with his education and occupational experience.  The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one, but rather is a determination to be made by the adjudicator based on the totality of the evidence.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (noting that the determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO).   The Board therefore concludes that a TDIU is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

TDIU is granted.




____________________________________________
BARBARA C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


